Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant and Examiner discussed the most recent amendments and it was determined that new claim 20 was simply a rewriting of previously indicated allowable subject matter. Consequently, this Allowability Notice has been issued.
Allowable Subject Matter
Claims 1-18 and 20 have been allowed.
The following is an examiner’s statement of reasons for allowance:
Re 1-18: “wherein the first optic does not extend vertically below the inwardly extending lip of the bottom end of the housing.”
In Ricci, the first optic 80 clearly extends vertically below the lip portion of 50.

Re 20: “the first optic including a center portion and an outer peripheral portion, the outer peripheral portion of the first optic surrounding a cavity defined between the center portion of the first optic and the light source.”
In Ricci, the outer peripheral portion 82 does not surround the cavity defined by the claim; instead, it merely seats the center portion 80 within the housing section denoted by 50.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279.  The examiner can normally be reached on M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALD J. SUFLETA II
Primary Examiner




/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875